Citation Nr: 1718284	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a skin disability of the scalp, to include as due to herbicide exposure.

5.  Entitlement to service connection for a disability manifested by nail fungus, to include as due to herbicide exposure.

6.  Entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 10 percent prior to October 8, 2015 and 30 percent from that date.

7.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right upper extremity. 

8.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left upper extremity.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

10.  Entitlement to an initial rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

11.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to October 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010, July 2011, and October 2013 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing (or a videoconference hearing, if preferred) and send the Veteran and his representative notice of the scheduled hearing.  After the hearing has been held, or if the Veteran cancels his hearing request or fails to report, the case should be returned to the Board for further appellate review.

2. Issue an appropriate SOC addressing the Veteran's timely September 2010 and January 2014 notices of disagreement (NODs) initiating appeals seeking service connection for a skin disability of the scalp and higher initial "staged" ratings for PTSD.  The Veteran and his representative should be notified of the appropriate time for filing a substantive appeal.  If they properly and timely perfect an appeal in any of these matters, such appeals should be returned to the Board for appellate review.




	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




